Case 1:20-cv-05829-GBD Document 17 Filed 02/03/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

e- eee me ee eee eee eee ee eee ee xX
DONNA HEDGES, on behalfof herself and all :
others similarly situated, ;

Plaintiffs,

against: 20 Civ. 5829 (GBD)

EVERGLADES COLLEGE, INC., :

Defendant. :
eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee X

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: February 3, 2021
New York, New York

SO ORDERED.

Clays. E. Donel

. DANIELS
Shoal ‘s tes District Judge

 

 
